Citation Nr: 1223585	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959, and from July 1963 to March 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange. 

2.  The Veteran had been diagnosed with coronary artery disease. 

3.  Coronary artery disease is included in VA's definition of ischemic heart disease. 

4.  The Veteran's PTSD is related to his service.

5.  The Veteran does not have a respiratory disability that is related to his service.


CONCLUSIONS OF LAW

1.  The Veteran's coronary artery disease is related to his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.07, 3.309 (2011). 

2.  PTSD was incurred due to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  

3.  The Veteran does not have a respiratory disability that is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has coronary artery disease, PTSD, and a respiratory disability, due to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery. 

The Veteran's personnel file (DA Form 20) indicates that he served in Vietnam between June 1965 to November 1966.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in March 1968, shows that his lungs and chest, heart, and psychiatric condition, were clinically evaluated as normal.  A December 1967 chest X-ray was noted to have been normal.  In the associated "report of medical history," he denied a history of shortness of breath, palpitation or pounding heart, "frequent or terrifying nightmares," "depression or excessive worry," or "nervous trouble of any sort."  

A.  Coronary Artery Disease

The post-service medical evidence consists of VA and non-VA reports, dated between 2005 and 2009.  This evidence includes private treatment reports from the Madison County Cancer Care Center, dated in 2005, which show that the Veteran was noted to have disorders that include CAD (coronary artery disease), with a history of multiple heart attacks, placement of three stents, and an angioplasty in 1995.  

VA progress notes, dated between 2007 and 2009, show that the Veteran was noted to have coronary artery disease. 

A VA heart examination report, dated in March 2008, shows that his diagnoses included coronary artery disease, status post stenting times three.

The Board finds that service connection for coronary artery disease is warranted.  Subsequent to the RO's adjudication of the claim in June 2008, and the May 2009 supplemental statement of the case, the regulations pertaining to presumptive conditions based on exposure to Agent Orange were amended.  See 75 Fed. Reg. 14391 (March 25, 2010).  The new version of the regulation provides that presumptive service connection may be granted for ischemic heart disease, to include coronary artery disease.  In this case, the Veteran is shown to have served in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  The post-service medical evidence shows that he has coronary artery disease. Accordingly, the Veteran is shown to have a heart disorder which fits within the definition of ischemic heart disease as described at 38 C.F.R. § 3.309(e), and presumptive service connection is warranted for this condition for veterans exposed to Agent Orange during service who have this condition.  The Board therefore finds that service connection for coronary artery disease is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

B.  PTSD

The Veteran asserts that he has PTSD as a result of service in Vietnam.  

The Veteran's personnel file (DA Form 20) shows that he served in Vietnam between June 1965 and November 1966.  His principal duty while in Vietnam was cannoneer with B Battery, 3d Battalion, 319th Artillery.  His awards include the Vietnam Service Medal, and the Vietnam Campaign Medal.  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

VA progress notes, dated between 2007 and 2009, show that the Veteran's diagnoses include PTSD, bipolar spectrum disorder, alcohol, dependence (in full sustained remission), and polysubstance dependence (in full sustained remission).

A VA PTSD examination report, dated in February 2008, shows that the Veteran reported a long history of problems with alcohol that preceded his Vietnam service, and continued during his Vietnam service, with two reductions in rank and several Article 15s (nonjudicial punishments).   The Veteran reported service in an artillery unit in Vietnam, to include setting up blocking forces.  He reported that he had been in a convoy that had been ambushed and that the truck in front of his had hit a mine, that on another occasion his base had been under attack for two days, and that he witnessed a soldier near him get shot in the shoulder by a sniper.  He stated that he had symptoms that included nightmares and distressing thoughts related to Vietnam.  The examiner stated that he appeared to have been exposed to a moderate degree of combat stress.  He further reported being mortared, and seeing the bodies of dead North Vietnamese soldiers.  

As an initial matter, the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.

The Board finds that the evidence warrants the conclusion that the Veteran has PTSD due to his service.  The February 2008 VA PTSD examination report shows that the Veteran was diagnosed with PTSD, and that the examiner, a psychologist, related his PTSD to his service.  Of particular note, at the time of the RO's June 2008 denial of the claim, participation in combat was not shown, and it had issued a memorandum concluding that the claimed stressors could not be verified.  However, the relevant regulation pertaining to PTSD has been amended since the RO's adjudication of the claim.  The new regulation eliminates the requirement for corroborating that the claimed in-service stressor occurred if (where, as is the case here) a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  The Board further finds that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, which involved about 16 months of service as a cannoneer with an artillery unit.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for PTSD is warranted.  

C.  Respiratory Disability

The post-service medical evidence consists of VA and non-VA reports, dated between 2005 and 2009.  This evidence includes private treatment reports from the Madison County Cancer Care Center, dated in 2005, which show that the Veteran was noted to have a history of smoking one pack of cigarettes per day for 43 years.  There was no relevant diagnosis.  

VA progress notes, dated between 2007 and 2009, show that the Veteran was noted to have a history of smoking.

A VA respiratory examination report, dated in March 2008, shows that the Veteran complained of shortness of breath "for quite some time."  He reported being a former smoker, one pack per day since the age of 14, and that he had quit in 2000.  He also reported a history of marijuana use.  The Veteran's diagnosis was "very mild reactive airwary disease with no effect on activities."  An associated private pulmonary function test report, dated in March 2008, does not contain a diagnosis, but is significant for a notation of a history of a history of smoking 59 pack years, will stoppage six years ago.  

The Board finds that the claim must be denied.  The Veteran was not treated for respiratory symptoms during service, nor was a respiratory disorder noted upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the earliest medical evidence of a respiratory disability is dated no earlier than March 2008 (i.e., the March 2008 VA examination report).  This is about 40 years after separation from service.  Furthermore, there is no competent and credible evidence to show that a respiratory disability is related to the Veteran's active duty.  Finally, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include reactive airway disease, which is the Veteran's only diagnosed respiratory disorder, as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

With respect to the claim for a respiratory disability, and the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a respiratory disability was caused by service, which ended in 1968.  The Veteran's assertions are competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, he has not claimed a continuity of respiratory symptoms since his service.  In addition, he does not have the requisite skill, knowledge, or training to state whether his respiratory symptoms are due to Agent Orange exposure, or to state whether the claimed condition was caused by service.  See Espiritu, 2 Vet. App. 492.  Furthermore, there is no competent and probative medical evidence of a nexus between the claimed disability and the Veteran's service, to include as due to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert; Ortiz. 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  With regard to the claims for service connection for coronary artery disease, and PTSD, as the Board has fully granted the Veteran's claims, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  With regard to the claim for a respiratory disability, in November 2007, the Veteran was issued a VCAA notice. 

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and VA and non-VA medical records.  The Veteran has been afforded a VA examination.  To the extent that an etiological opinion has not been obtained, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the Veteran's service treatment reports do not show treatment for the claimed disorder.  Therefore, the second criteria are not met.  In addition, the Veteran has not claimed a continuity of symptomatology since service, and there is no competent and probative evidence of record to show that there is a nexus between the claimed disability and the Veteran's service, to include as due to exposure to Agent Orange.  Therefore, the third criteria are not met.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

Service connection for PTSD and coronary artery disease is granted.	

Service connection for a respiratory disability is denied.	


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


